10 ORDER.
€ 1 Having considered the parties' notice of settlement, the Court's Order of October 23, 2012, the petition for certiorari and response thereto filed in the above styled and numbered cause, THE COURT DETERMINES:
1) Appellee's petition for certiorari should be dismissed. Goldman v. Goldman, 1994 OK 111, 883 P.2d 164, 166; Order of this Court herein, October 23, 2012.
2) The opinion promulgated by the Court of Civil Appeals, Division II, in the above styled and numbered cause should be accorded precedential value and released for publication by order of this Court. Rule 1.200, Supreme Court Rules, 12 0.8.2011, Ch. 15, App. 1; 20 0.8.2011 §§ 30.5 and 30.14.
12 IT IS HEREBY ORDERED, ADJUDGED AND DECREED that Appellee's petition for certiorari is dismissed, and the Court of Civil Appeals opinion be accorded precedential value and released for publication by order of this Court.
T3 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 19TH DAY OF NOVEMBER, 2012.
Concur: TAYLOR, C.J., WATT, EDMONDSON, REIF, GURICH, JJ. *759Concurring in Part and Dissenting in Part: COLBERT, V.C.J., KAUGER, WINCHESTER, COMBS, JJ.